The Chancellor.
The complainant cannot be permitted to abandon the case made by his bill, and make another case by his proofs. I do not know that there is any sufficient reason to believe he would have abandoned the case made by the bül¿ had it not been for the proofs made in defence. Re that as it may, a decree must conform to the case made by the bill.
The merits of the case which this complainant has attempted to make by his proofs, are not presented to the court by this bill; and to allow a complainant to depart from the ground of relief taken in his bill, and to make another case in his proofs, would be against the good sense of pleading, which requires that every material allegation should be put in issue, that the parties may be apprised of the matters in controversy, and be prepared to meet them by testimony.
A recovery cannot be allowed on a case proved, if it differ essentially from that alleged by the bill: 5 Munford, 314; 6 John. Rep. 564; 3 Rand. 263; 2 Bibb, 4, 26.
The'bill must be dismissed, with costs; but without prejudice to the right of the complainant to file a new bill, if he thinks he can maintain a suit on a case differently stated.
Bill dismissed.